ACCEPTED
                                                                                                  14-15-00153-CV
                                                                                    FOURTEENTH COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                             3/13/2015 2:22:33 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                           CLERK


                                          NO. 2014-16947

 SCOTT HOLSTEAD                                    §                       FILED IN
                                                        IN THE DISTRICT COURT
                                                                           14th COURT OF APPEALS
                                                   §                          HOUSTON, TEXAS
 VS.                                               §                       3/13/2015 2:22:33 PM
                                                   §     OF HARRIS      COUNTY,   TEXAS A. PRINE
                                                                           CHRISTOPHER
                                                   §                                Clerk
 ALEX HITZ and                                     §
 THE BEVERLY HILLS KITCHEN,                        §    125TH JUDICIAL DISTRICT
 LLC                                               §

                       AMENDED NOTICE OF RESTRICTED APPEAL


       This Notice of Restricted Appeal is from the Default Judgment entered on September 19,

2014 in 125th Judicial District Court of Harris County, Texas in Cause No. 2014-16047.

Respondent to this cause ALEX HITZ and THE BEVERLY HILLS KITCHEN desires to bring

an appeal to the First or Fourteenth Court of Appeals sitting in Houston Texas

       The names and addresses of each party to the trial court’s judgment are:

       1.      ALEX HITZ, 1901 Sunset Plaza Dr. Los Angeles CA 90069

       2.      THE BEVERLY HILLS KITCHEN, 714 Park Avenue 11C, New York NY

            10021.

       2.      SCOTT HOLSTEAD, 5333 Bordley Dr. Houston TX 77056

       The party desiring appeal, ALEX HITZ and THE BEVERLY HILLS KITCHEN, is a

party affected by the trial court’s judgment but did not participate, either in person or through

counsel, in the hearing that resulted in the judgment complained of. Furthermore, ALEX HITZ

and THE BEVERLY HILLS KITCHEN did not timely file either a post judgment motion,

request for findings of fact and conclusions of law, or notice of appeal.

                                               RESPECTFULLY SUBMITTED,
                                               /S/ CHAD H. JORDAN
                                               CHAD H. JORDAN
                                               SBN:24073262
                                               10575 KATY FWY. #440
                                               HOUSTON, TX 77024
                                               (713) 234-6471
                                            (832) 408-8571



                                CERTIFICATE OF SERVICE


I certify that a true copy of the foregoing document was served on Scott Holstead, by and through

his attorney of record, Brian W. Zimmerman on February 17, 2015 in accordance with the Texas

Rules of Civil and Appellate Procedure.                                   via e-service/fax


             Brian W. Zimmerman
             3040 Post Oak Blvd. Suite 1300
             Houston, Texas 77056



                                            /s/ Chad H. Jordan
                                            Chad H. Jordan